Citation Nr: 1125940	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  10-15 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C. § 1318.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The Veteran had active military service from March 1999 to March 2005.  He died in June 2008; the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1. The Veteran died in June 2008.  His death certificate lists his immediate cause of death as accidental acute tramadol intoxication.

2. The Veteran had been prescribed tramadol to treat a service-connected lumbar spine disability.

3. The Veteran's death is causally related to a service-connected disability.

4. The Veteran was not in receipt of a total disability evaluation for a period of at least five years immediately after his discharge from active service, or for 10 or more years prior to his death.  


CONCLUSION OF LAW

1. Service connection is warranted for the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 1312, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2010).

2. Legal entitlement to DIC under the provisions of Section 1318, Title 38, United States Code, is not established.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must (1) notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010).

With respect to service connection for the cause of the Veteran's death, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Furthermore, with respect to DIC benefits pursuant to 38 U.S.C.A. § 1318, the Board notes that the relevant facts are not in dispute.  Where the law is determinative of the issue on appeal, there is no further evidence to be developed.  Accordingly, the Board finds that the provisions of the VCAA are not applicable to this issue because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Consequently, the Board is not required to address efforts to comply with the VCAA with respect to this issue.  Nevertheless, the Board is satisfied that the record has been fully developed as to the issue of entitlement to DIC under 38 U.S.C.A. § 1318.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

I. Service Connection for the Cause of the Veteran's Death

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2010).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In the case of contributory cause of death, it must be shown that a service-connected disability contributed substantially or materially to cause death.  38 C.F.R. § 3.312(c)(1).

The Veteran died in June 2008; the primary cause of his death was reported on the death certificate as acute tramadol intoxication.  At the time of his death, the Veteran was service-connected for major depression, migraine headaches, chronic bronchitis, lumbar intervertebral disc syndrome, radiculopathy of the right lower extremity and a scar on the lower back.  The appellant asserts that the Veteran's acute tramadol intoxication is due to his service-connected lumbar spine disorder.  

A review of the Veteran's private treatment records indicates the Veteran had been prescribed Lortab for pain management due to a history of surgery for a herniated disc of the lumbar spine with ongoing neuropathic pain in the right calf.  See February 2007 progress note.  Since this medication caused severe itching, the Veteran's private physician discontinued Lortab, and prescribed Ultram (a brand name of tramadol) instead.  Id.  A March 2007 progress note indicates the Veteran indicated the Ultram had been working well and served as a good replacement for the Lortab.  

As noted above, the death certificate indicates the Veteran died of an acute tramadol overdose.  Further, following an autopsy and investigation, the medical examiner determined the Veteran's death to be an accident.  See June 2008 death certificate, box 38.  Therefore, in light of the Veteran's private treatment records, which indicates he was prescribed Ultram, a brand name of Tramadol, for pain management to treat his service-connected lumbar spine and right lower extremity disabilities, the Board finds that service connection for the cause of the Veteran's death is warranted.  In this regard, the Board notes that the principle cause of the Veteran's death was due to treatment received for a service-connected disability.  As such, the appellant's claim is granted.

II. Dependency and Indemnity Compensation

A surviving spouse may establish entitlement to Dependency and Indemnity Compensation (DIC) where it is shown that a Veteran's death was not the result of willful misconduct, and at the time of death, the Veteran was receiving, or entitled to receive, compensation for a service-connected disability and meets the following criteria: (1) that the Veteran was continuously rated totally disabled for the 10 years immediately preceding death; (2) that the Veteran was rated totally disabled upon separation from service, was continuously so rated, and died at least five years after separation from service; or, (3) that the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (a) (2010).

"Entitled to receive" in this context includes the situation where a Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error (CUE) in a VA decision.  38 C.F.R. § 3.22(b) (2010).  Any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This specific allegation must assert more than merely disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE, the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  In this case, no allegation of CUE has been made referable to prior rating decisions concerning the level of the Veteran's disability.  Therefore, this provision is inapplicable.

The Veteran died in June 2008.  At that time, service connection was in effect for major depression, migraine headaches, chronic bronchitis, lumbar intervertebral disc syndrome, radiculopathy of the right lower extremity and a scar on the lower back.  A total disability rating on a schedular basis was awarded, effective March 4, 2005, the day following the Veteran's separation from active service.  This means that the Veteran was considered totally disabled for less than four years preceding his death.  This is less than the five-year statutory requirement for benefits under U.S.C.A. § 1318 for Veterans considered totally disabled immediately upon separation from active service.  Therefore, as the basic threshold criteria for establishing entitlement to benefits under 38 U.S.C.A. § 1318 are not met, the appellant's claim must be denied.



ORDER

Service connection for the cause of the Veteran's death is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318 is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


